Citation Nr: 1604116	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2002 to March 2003 and from January 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, the Board remanded the claim for further development.  The claim has now returned to the Board for further adjudication.  

The Veteran was scheduled for a VA examination in December 2013, per the October 2013 Board remand.  The Veteran did not report for a VA examination that was scheduled, and did not present a good cause for not showing up or requested that the examination be rescheduled.  Under these circumstances, the Board will decide the issue on the evidence of record.  See 38 C.F.R. § 3.655 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The record evidence is in equipoise as to whether the Veteran's service-connected PTSD rendered him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from hazards and dangerous incidents to the daily environment.  




CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 4.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

II.  Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. 
§ 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. 
§ 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17  of this chapter), the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 38 C.F.R. § 3.351(d) .

The Veteran contends that he is entitled to special monthly compensation based on the need for aid and attendance or housebound status, as he claims that he needs assistance with activities of daily living.  Specifically, the Veteran alleged that his symptoms associated with PTSD render him in need of aid and attendance.  

The Veteran is service-connected for PTSD, rated as 100 percent disabling; irritable bowel syndrome, rated at 10 percent disabling, and a total rating based on individual unemployability has been in effect since October 2006.  The Veteran has also been found mentally incompetent to manage VA benefits from June 2007.  

VA treatment records show that in December 2008, the Veteran reports that he socializes exclusively with his wife, children, mother, sister, and his sister's husband.  The Veteran reports that he does not trust any other individual and that he experiences significant anxiety in social situations.  He also reported that he is uncomfortable driving in heavy traffic and avoids driving during the day.  The Veteran also limits his trips away from home to "very early morning when driving and shopping at Wal-Mart is more manageable for him."  The Veteran's reports "little motivation" to perform normal activities of daily living.  He is frequently reminded by his wife to bathe and perform other hygiene behaviors.  The Veteran demonstrated an ability to take his prescribed medication.  The Veteran is found capable of performing household chores and hygiene but reports that fatigue and loss of motivation serves as a barrier.  He also reports that he performs virtually no daily activities besides stay at home and spends time with his family, playing computer games, and watching television.  The psychologist found that the Veteran's symptoms of PTSD remain chronic and severe.  The examiner also found that the Veteran's condition significantly impairs his ability to manage his own financial affairs.  In a February 2009 treatment record, the Veteran reported that he helps his wife "but admits he is avoiding chores and prefers staying in bed all the time."  A mental status examination provides that the Veteran is withdrawn, his mood is sad, and his affect is restricted.  In an August 2009 treatment record, the Veteran was found unemployable and housebound.  The examiner stated that the Veteran had difficulties with errands at home and outside the home.  The Veteran has PTSD symptoms to include "nightmares, hyperarousal, severe avoidance, unable to go to the stores at times, and startles easily."  The Veteran is ashamed that he is unable to provide for his family.  He reports that he tries to help care for his children but that his spouse does most of the work at home with the four children.  

In May 2009, the Veteran's spouse, J.W., provided a lay statement to VA in support of aid and attendance benefits for the Veteran.  J.W. reported that the Veteran is unable to function without constant supervision and assistance.  The Veteran has numerous cognitive, emotional, physical, and mental handicaps that prevent him from performing daily activities without help.  Specifically, J.W. reports that her husband relies on her assistance for administering medication, scheduling and transporting him to all medical appointments, preparing meals, and grooming.  J.W. also manages their shopping, errands, finances, and caring for their children.  

In July 2009, the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance, VA Form 21-2680, completed by his primary care physician in February 2009.  The physician described the Veteran as independent with showering and dressing, but his wife puts out his clothes.  The Veteran can feed himself and is ambulatory without restrictions.  The Veteran reported that he stays at home most of day and helps his wife around the house or goes to counseling and doctor's appointments.  The Veteran's wife organizes his medication, handles the finances, and takes him to his appointments.  With regards to how often the Veteran leaves the house, the examiner indicated that the Veteran leaves the house only for medical appointments or church and he is accompanied by his wife.  The physician provided a diagnosis of PTSD, depressive disorder, and chronic diarrhea.  

In the September 2009 substantive appeal, J.W. maintained that she continues to provide care for her husband on a daily basis.  Specifically, J.W. reported that she reminds him to bath, brush his teeth, and maintain cleanliness.  J.W. also prepares all meals because her husband is unable to cook or prepare means since he would forget to turn off the stove or oven.  J.W. maintains that the Veteran is never left unattended, home alone, or goes outside the house unaccompanied.    

In light of the medical and lay evidence in this case, the Board resolves reasonable doubt in the Veteran's favor by finding that the evidence supports the claim for SMC on the basis of loss of use of the Veteran's PTSD and the need for aid and attendance under 38 U.S.C.A. § 1114(l)  and 38 C.F.R. § 3.350(b).  Although the evidence of record showed that the Veteran could ambulate, the persuasive evidence shows that the Veteran had extreme difficulty functioning without the help of his wife.  Specifically, the effect on his PTSD had been so great that the Veteran is constantly supervised either in the home or when he goes to his medical appointments.  VA treatment records corroborate, and show that the Veteran rarely leaves the house and admits that his wife is in charge the household chores and caring for the Veteran and their children.  Finally, treatment records, as well as statements from J.W. corroborate the Veteran's contention that he does not leave the house except for medical appointments where he is driven by his wife, and such that the Veteran's wife had to accompany him everywhere and assist him in nearly every task.

For the foregoing reasons, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD renders him so helpless as to require the need for aid and attendance of another person.  Consequently, giving the Veteran the benefit of the doubt, the criteria for SMC based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b) .


ORDER

Entitlement to SMC  based on the need for regular aid and attendance of another person is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


